Citation Nr: 0618805	
Decision Date: 06/27/06    Archive Date: 06/30/06	

DOCKET NO.  02-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left arm, shoulder, and elbow.   

2.  Entitlement to service connection for chronic vertigo.   

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left (minor) wrist injury.   

4.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	New Jersey Veterans' Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
June 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased (compensable) evaluation for 
bilateral defective hearing is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  A chronic disorder of the left arm, shoulder, and/or 
elbow is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident 
or incidents of the veteran's period of active military 
service.  

2.  Chronic vertigo is not shown to have been present in 
service, or at any time thereafter.  

3.  The veteran's service-connected residuals of left (minor) 
wrist injury are presently characterized by dorsiflexion 
ranging from 30 to 60 degrees, with flexion ranging from 40 
to 50 degrees, and no evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  A chronic left arm, shoulder, and/or elbow disability was 
not incurred in or aggravated by active military service, nor 
may osteoarthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Chronic vertigo was not incurred in or aggravated by 
active military service, nor is it in any way proximately due 
to or the result of a service-connected disability or 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of left (minor) wrist 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 
18 Vet. App. at 121.  

In this case, the decision on appeal was issued prior to the 
enactment of the VCAA, therefore preadjudication notice could 
not be provided.  In correspondence of April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection and an increased rating, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2002 Statement 
of the Case (SOC), and November 2002, September 2003, and 
September 2005 Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA outpatient 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that a 
preponderance of the evidence is against the appellant's 
claims for service connection and an increased rating, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Analysis

In reaching the following determination, the Board has 
reviewed all the evidence in the appellant's claims file, 
which includes:  his multiple contentions, including those 
offered at the time of an RO hearing in April 2002; service 
medical records; VA medical records; and VA examination 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober,14 Vet. App. 
122, 128-30 (2000).  





Service Connection Claims

The veteran in this case seeks service connection for a 
chronic disorder of the left shoulder with radiation of pain 
to the arm and elbow, as well as for chronic vertigo.  In 
pertinent part, it is argued that the veteran's current 
disability of the left arm, shoulder, and elbow had its 
origin during his period of active military service.  It is 
further contended that the veteran's vertigo is in some way 
proximately due to and/or the result of his service-connected 
hearing loss.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Finally, service 
connection may be granted for disability which is proximately 
due to, the result of, or aggravated by a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic vertigo, or of any chronic disorder of 
the left arm, shoulder, or elbow.  While in service, the 
veteran did, apparently, sustain an injury to his left wrist 
(for which service connection is already in effect), there is 
no indication that, at any time during service, the veteran 
sustained a similar injury or injuries to his left arm, 
shoulder, or elbow.  In point of fact, at the time of a 
service medical examination in April 1976, the veteran's 
upper extremities were within normal limits, (as were his 
ears), and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of a 
potentially chronic disability of the left arm, shoulder, or 
elbow is revealed by VA outpatient treatment records dated in 
the mid-1990's, at which time the veteran complained of 
occasional left shoulder pain resulting in a diagnosis of 
post-traumatic arthropathy.  Significantly, at the time of a 
VA orthopedic examination in May 1999, the veteran's left 
upper extremity showed no evidence of any deformity, 
swelling, increased heat, or erythema.  While there was some 
tenderness to palpation over the short head of the biceps 
tendon, the veteran's left shoulder and elbow showed a full 
painless range of motion.  Discomfort was noted only on 
extreme external rotation of the left shoulder.  

The Board acknowledges that, at the time of a subsequent VA 
general medical examination in June 2003, the veteran 
received a diagnosis of arthritis of the left shoulder.  
However, at no time, either during service, or thereafter, 
have radiographic studies shown evidence of osteoarthritis of 
the veteran's left shoulder.  Significantly, following a VA 
orthopedic examination in February 2005, the examiner noted 
normal radiographic studies in 2003 and 2005, and he opined 
the veteran's left shoulder and elbow were within normal 
limits.  

In the absence of evidence of a left shoulder, elbow or arm 
condition during service, of arthritis within one year of 
discharge from service, or of competent evidence linking a 
current, chronic left shoulder, elbow and arm condition with 
service, service connection must be denied.

With regard to the veteran's vertigo, he has argued that his 
current vertigo is, in fact, the result of service-connected 
hearing loss.  However, a review of the record shows no 
confirmed diagnosis of chronic vertigo.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)  Even assuming, for the sake of argument, that the 
veteran does, in fact, suffer from vertiginous episodes, 
there is no indication whatsoever that such episodes are in 
any way the result of or related to the veteran's service-
connected hearing loss.  

Under the circumstances, the Board is unable to reasonably 
associate the veteran's claimed vertigo or disability of the 
left arm, shoulder, and elbow with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for those disabilities must be denied.  

Increased Rating Claim

Turning to the issue of an increased evaluation for the 
veteran's service-connected residuals of left (minor) wrist 
injury, the Board notes that disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board has considered the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).  

In the present case, at the time of a VA orthopedic 
examination in May 1999, the veteran's left wrist displayed a 
full painless range of motion.  No atrophy was noted in the 
upper extremity musculature, and the veteran's grip was 5/5 
in the left hand.  

At the time of a subsequent VA orthopedic examination in 
August 2000, there was no evidence of any swelling, increased 
heat, or erythema of the veteran's left wrist.  Range of 
motion of the veteran's wrist was from 30 degrees of 
dorsiflexion to 40 degrees of volar flexion.  The radial and 
ulnar deviations were within normal limits, and grip strength 
was 5-/5 on the left.  

The Board observes that, while at the time of a recent VA 
orthopedic examination in February 2005, the veteran 
complained of pain at the extremes of motion, extension was 
to 60 degrees, with flexion to 50 degrees.  Palpation 
revealed only some diffuse tenderness, in particular, around 
the ulnar styloid region.  In the opinion of the examiner, 
the veteran exhibited "symptom magnification," with more 
subjective complaints than could be justified by objective 
findings.  According to the examiner, the veteran's wrist 
examination was within normal limits.  

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect contemplates the presence of 
dorsiflexion of less than 15 degrees, or palmar flexion 
limited to in line with the forearm.  In order to warrant an 
increased evaluation from 20 to 40 percent, there would need 
to be demonstrated the presence of either favorable or 
unfavorable ankylosis (frozen joint).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (2005).  However, as is clear 
from the above, the veteran exhibits no such favorable or 
unfavorable ankylosis.  

Under the circumstances, the 10 percent evaluation currently 
in effect adequately reflects the veteran's subjective 
complaints and the objective findings shown on examination.  
Thus, an increased rating is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a disorder of the left arm, shoulder, 
and elbow is denied.  

Service connection for chronic vertigo is denied.  

An evaluation in excess of 10 percent for the residuals of 
left (minor) wrist injury is denied.  


REMAND

In addition to the above, the veteran in this case seeks an 
increased rating for service-connected bilateral defective 
hearing.  In pertinent part, it is argued that current 
manifestations of the veteran's hearing loss are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the noncompensable 
scheduler evaluation now assigned.  

A review of the veteran's file would appear to indicate that 
he last underwent a VA audiometric examination for 
compensation purposes in May 1999, more than six years ago.  
Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous examination would be 
beneficial prior to a final adjudication of the veteran's 
claim for an increased rating.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date if the claim for 
increase was awarded.  Thus, the RO should provide corrective 
notice on remand. 
      

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claim for 
an increased rating for hearing loss.  
The notice should include an explanation 
as to the information and evidence needed 
to establish a disability rating and 
effective date of any increase for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 474 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records regarding 
hearing loss, subsequent to May 1999, the 
date of the veteran's most recent VA 
audiometric examination for compensation 
purposes, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

The claims folder must be made available 
to and reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for service-connected 
bilateral defective hearing.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


